DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the drawing, filed on June 27th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Invention II and Species E (claims 8-13) in the reply filed on June 27th, 2012 is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loubet et al. (Pub. No.: US 2020/0027791 A1), hereinafter as Loubet.
Regarding claim 21, Loubet discloses a method in Figs. 1-16, comprising: forming a first transistor of a first type (transistor of SiGe channel), the first transistor including: a first vertical stack of first nanostructure channels (stack of layers 104a’), b”
each including a first layer of a first semiconductor material (layer 104a’ of SiGe) (see Fig. 1-16 and [0035-0042); and a first gate structure (gate 1202 in region I) in contact with the respective first layers of the first nanostructure channels (see Fig. 12 and [0056]); and forming a second transistor of a second type (transistor of Si Channel) different from the first type, the second transistor including: a second vertical stack of second nanostructure channels (stack of layers 104b” and 502), each including: a second layer of the first semiconductor material (the first lowest layer of 104b” and 502 including layer 502 having SiGe) (see Figs. 13-16 and [0060-0065]); and a third layer of a second semiconductor material (the second lowest layer of 104b” and 502 including layer 104b’ having Si) different from the first semiconductor material (see Figs. 14-16 and [0060-0063]); and a second gate structure (gate 1402 in region II) in contact with the respective third layers of the second nanostructure channels (see [0061]).
Regarding claim 22, Loubet discloses the method of claim 21, including: forming a first multi-layer semiconductor stack on a substrate, comprising a first silicon germanium layer (first lowest layer 104a’), a second silicon germanium layer (second lowest layer 104a’), and a third silicon germanium layer (third lowest layer 104a’) (see Fig. 16 and [0044]).

      Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein: the second germanium concentration is greater than the first germanium concentration by at least about 5% as recited in claim 22. Claims 23-26 depend on claim 22, and therefore also include said claimed limitation.
Claims 8-13 and 27-34 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: removing the second silicon germanium layer and the fifth silicon germanium layer of the first and second semiconductor fins by a first etching process that is more selective to the second and fifth silicon germanium layers than to the first, third, fourth and sixth silicon germanium layers as recited in claim 8; and forming a first opening and a second opening by removing the second silicon germanium layer of the first and second vertical stacks by a first etching process that is more selective to the second silicon germanium layer than to the first and third silicon germanium layers, the first opening being associated with the first vertical stack, the second opening being associated with the second vertical stack as recited in claim 27. Claims 7-13 and 28-34 depend on claims 8 and 27, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818